DETAILED ACTION
Response to Amendment
The amendment filed on 02/19/2020 have been entered. Claims 1-20 remain pending in the application. Claims 1, 8-11, 15-16 and 20 have been amended by the Applicant. Previous claims 3, 7, 11 and 16 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in light of Applicant’s amendments to those claims.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on 05/24/2016 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the optical image" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This phrase limitation is confusing because it is unclear as to what limitation it refers to? Optical image is not recited in the claims. The above limitation will be treated broadly such that it can refer to some optical image or to the optical image stabilizer. It is suggested to amend the claim. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller at al. (hereafter Miller, of record, see Information Disclosure Statement dated 08/30/2017) US 20160070115 in view of Lam US 20130208369 A1 and further in view of Murakami (of record) US 20170192195. 
In regard to independent claim 1, Miller teaches (see Figs. 1-1-7) a device (i.e. actuator module, optics assembly of a camera, 3000, paragraphs [0004-07, 0128-129]) comprising: 

a first lens group on an optical axis (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053, paragraphs [0128-129, 0133]); 
a first lens group actuator comprising a first ferromagnetic element  and a first electromagnetic element (e.g. one or two of four permanent magnets 3040, e.g. 3040A,  and autofocus coil 3007 electromagnet, i.e. as AF actuator, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4) configured to cause the first lens group to move along the optical axis (i.e. as autofocus (AF) mechanism, with autofocus coil 3007 on 3002, and working with permanent magnet(s) 3040, e.g. 3040A, of the four 3040, in 3006 holder, to move optics lens assembly 3002 along 3053 Z- axis, paragraphs [0007, 0128-129, 131-132, 136-138], also referred as autofocus mechanism of actuator 3000, paragraphs [131-132]); 
a second lens group actuator comprising a second ferromagnetic element and a second electromagnetic element  (e.g. another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, i.e. as OIS actuator, see paragraphs [0128-131, 133, 136-138]) configured to cause the first lens group to move transversely to the optical axis (i.e. as optical image stabilization (OIS) actuator, OIS coils 3005(3003) working with magnet(s) 3040, e.g. 3040B in holder 3006, moves 3002 and 3006 on the XY plane orthogonal to optical axis as optical image stabilization actuator, paragraphs [0128-131, 133, 136-138], also referred as actuator module for optical image stabilization 3060, paragraph [133]), 
wherein the second lens group actuator is at a same level as the first lens group actuator along the optical axis (i.e. OIS actuator 3005(3003), magnets 3040 (B) and autofocus mechanism with magnets 3040 (A), and coil 3007 are at the same level e.g. just below the springs 3030 along the optical axis 3053 Z-axis, as clearly depicted in Fig. 3, paragraphs [0128-132]); 
a suspension element extending within a first plane (i.e. optics springs 3030, extending within the e.g. 3030 springs plane and working with lower optics springs 3032 and connecting flexure beams 3020 for OIS actuator 3005 coil holder 3003, paragraphs [0129-131, 132-133], as optics springs 3030 extend within the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]), 
the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3); 
the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040) configured to suspend the first lens group actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the second lens group actuator (i.e. OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), the first suspension element extending along the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133, 135-138]);  
the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the second lens group actuator (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040, 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040,3005/3003, from the actuator support structure 3060 and the base 3008, paragraphs [0128-131,132-133]),  the second suspension element extending the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]); and 
wherein the first suspension element (i.e. 3030 and inner parts of 3030) is configured between the first lens group actuator and the second lens group actuator (i.e. between autofocus mechanism 3007, 3040, and OIS actuator 3005,3003 as 3060) and the second suspension element (outer parts of 3030 and with flexure beams 3020) is configured between the body and the second lens group actuator (i.e. between base 3008 and OIS actuator 3005,3003 as 3060). 
But Miller is silent that 
the second suspension element extending within the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 extends within the horizontal plane of the 3030 springs and has connecting flexure beams 3020 of the OIS actuator 3005 coil holder 3003, as depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and that 
first suspension element is configured so to transfer an electric signal (i.e. between autofocus mechanism 3007, 3040 and OIS actuator 3005,3003 as 3060; however it is noted that current is applied to autofocus coil 3007 on the lens carrier module 3002 which is suspended by upper and lower optics spring 3030, 3032 on the actuator support structure 3060 i.e. autofocus yoke, paragraphs [0128,0131-132]), and the second suspension element (flexure beams3020) is so configured to transfer an electric signal. 
However Lam teaches in the same field of invention of an apparatus and actuator for controlling the inclination or rotation center of an optical system (see Figs. 1-8, Title, Abstract, paragraphs [01-02, 04-07, 13-15, 29-31, 33-35, 36-39]) and further teaches that the second suspension element is extending within the first plane (i.e. as spring system 202 or 203 provide both autofocusing and image stabilization function (e.g. vibration compensation function), are planar springs as leaf springs extending within and parallel to the plane of the spring system e.g. paragraphs [02, 04-07, 10-13, 29-34, 39], and as such while providing anti-shake function to the lens, the predictability of the lens inclination/rotation reduces the difficulty for its control, the reliability is increased and complexity of the program for computing the position of the instantaneous inclination (or the rotation) center is reduced, thereby increasing the speed of control and enhancing the control accuracy, while still reducing the energy required for such anti-shake function (see paragraph [33]; In addition, note also that the leaf spring system of Lam also provides the transfer an electric signal between the AF, OIS actuators and the housing, and can provide electric energy connection to actuators, see paragraphs [13-15, 35]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the second suspension element of parts of upper optics springs with connecting flexure beams of the OIS actuator, to extending within the first plane according to teaching of Lam which relies on providing anti-shake function to the lens with planar springs, leaf springs extending within and parallel to the plane of the spring system, in order to achieve predictability of the lens inclination/rotation, reduce the difficulty for its control, increase reliability increased and reduce complexity of the program for computing the position of the instantaneous inclination (or the rotation) center, thereby increasing the speed of control and enhancing the control accuracy, while reducing the energy required for such anti-shake function (see Lam, paragraph [33]; note that leaf spring system can also provide electric energy connection to AF or OIS actuators, see paragraphs [13-15, 35]). 
Further, Murakami teaches in the same field of invention of a lens driving device, camera module, and camera-equipped portable terminal (see Figs. 1-14, Title, Abstract, paragraphs [0009-14, 0031-39]) and further teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami and to specify that the first suspension element to be configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   
Regarding claim 2, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) comprising two lens group actuators (i.e. autofocus mechanism and OIS actuator), wherein the first lens group actuator is an autofocus actuator (i.e. autofocus (AF) mechanism) and the second lens group actuator is an optical image stabilizer (i.e. optical image stabilization (OIS) actuator, paragraphs [4-7, 128-130, 132-133]).
Regarding claim 3, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first lens group actuator (e.g. one or two of four permanent magnets 3040, e.g. 3040A, and autofocus coil 3007 electromagnet, i.e. as AF mechanism/actuator, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4)  is between the first lens group (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053,  paragraphs [0128-129, 0133]) and the second lens group actuator (another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, as OIS actuator, paragraphs [0128-131, 133, 136-138], as depicted in Fig. 3).
Regarding claim 4, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) further comprising a tab configured to connect the first suspension element and the second suspension element to the second lens group actuator (i.e. as mounting part on optical image stabilization (OIS) actuator coil holder holding coils 3005(3003), of the OIS actuator 3005(3003), 3040 (B) that is between and connecting inner parts and outer parts of upper optics springs 3030, as clearly depicted in Fig. 3, see paragraphs [0129-131, 132-133]). 
Regarding claim 5, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first suspension element (e.g. inner parts of optics springs, 3030A,B, paragraphs [0129-131]) is configured to suspend the first lens group actuator (i.e. autofocus mechanism, 3007 working with 3040 (A)) from the second lens group actuator (i.e. OIS 3005/3003, and magnet holder 3006, paragraphs [0129-131]) at a first position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]), and wherein the device further comprises a third suspension element (e.g. optics springs, 3032B,A, paragraphs [0129-131]) substantially parallel to the first and second suspension elements (i.e. 3032 are substantially parallel to inner and outer parts of 3030, as clearly depicted in Fig. 3, paragraphs [0129-131]), the third suspension element configured to suspend the first lens group actuator (i.e. autofocus mechanism, 3007 working 3040 (A)) from the second lens group actuator (i.e. OIS 3005/3003, and magnet 3040 holder 3006, paragraphs [0129-131]) at a third position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]).Page 14 of 18UTILITY PATENTMS Docket No. 359701.01
Regarding claim 6, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the second suspension element (e.g. suspension wires 3020A,B, also outer parts of 3030A,B, paragraphs [0129-130, 132]) configured to suspend the second lens group actuator (i.e. the OIS magnet 3040 (B) in holder 3006 working with 3005/3003) from the body (e.g. support structure 3060 and base 3008, paragraphs [0128-131,132-133]) at a second position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]) and wherein the device further comprises a fourth suspension element (e.g. suspension wires 3020B,A also outer parts of 3030BA beyond wires 3020B,A, as clearly depicted in Fig. 3, paragraphs [0129-130, 132]) substantially parallel to the first and second suspension elements, the fourth suspension element (i.e. as at least outer parts of 3030BA beyond wires 3020B,A are substantially parallel to inner and outer parts of 3030, as clearly depicted in Fig. 3, paragraphs [0129-131]) configured to suspend the second lens group actuator (i.e. the OIS 3005/3003 and magnet 3040 in 3006 from the actuator support structure 3060) from the body (e.g. the actuator support structure 3060 and base 3008, paragraphs [0128-130,132]) at a fourth position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]).
Regarding claim 7, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first electromagnetic element is between the first ferromagnetic element and the first lens group (i.e. as parts of autofocus (AF) mechanism/actuator, with autofocus coil 3007 is between optics lens assembly 3002 and the plurality of magnets i.e. another of four 3040 magnets in 3006 holder, paragraphs [0007, 0128-129, 131-132], as depicted in Fig. 3). 
Regarding claim 8, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the second lens group actuator enables optical image stabilization (i.e. as optical image stabilization (OIS) actuator has OIS coils 3005(3003) working with magnets, including magnet 3040 (B,A), in holder 3006, to move 3002 and 3006 on the XY plane orthogonal to optical axis, paragraphs [0128-131, 133], also referred as actuator module for optical image stabilization 3060, paragraphs [133, 135-138]).
Regarding claim 9, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the second electromagnetic element has a coil for an electric current (i.e. as coil(s) 3005 for electric current controlling the OIS actuation, paragraph [133, 135-138]) positioned at an outer edge of the second lens group actuator (i.e. at outer edge of OIS actuator 3005,3003 with 3040 and in 3060, as depicted in Fig. 3) and at a same level as the first lens group actuator (e.g. at same level as autofocus mechanism 3007, with 3040, as depicted in Fig. 3).

In regard to independent claim 10, Miller teaches (see Figs. 1-1-7) a device  and system (i.e. camera and optics assembly of a camera, 3000 with actuator module, 3060, paragraphs [0004-07, 0128-129]) comprising: 
a body (e.g. actuator support structure 3060 with coil mounting structure 3003, and base 3008, note that magnet holder 3006 can be also construed as base, see paragraphs [0128, 132-133]); 
a first lens group on an optical axis (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053,  paragraphs [0128-129, 0133]);  
a autofocus actuator comprising a first ferromagnetic element  and a first electromagnetic element (e.g. one or two of four permanent magnets 3040, e.g. 3040A,  and autofocus coil 3007 electromagnet, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4) configured to cause the first lens group to move along the optical axis (i.e. as autofocus (AF) mechanism/actuator, with autofocus coil 3007 on 3002, and working with permanent magnet(s) 3040, e.g. 3040A, of the four 3040, in 3006 holder, to move optics lens assembly 3002 along 3053 Z- axis, paragraphs [0007, 0128-129, 131-132, 136-138], also referred as autofocus mechanism of actuator 3000, paragraphs [131-132]); 
an optical image stabilizer comprising a second ferromagnetic element and a second electromagnetic element  (e.g. another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, paragraphs [0128-131, 133, 136-138]) configured to cause the first lens group to move transversely to the optical axis (i.e. as optical image stabilization (OIS) actuator, OIS coils 3005(3003) working with magnet(s) 3040, e.g. 3040B in holder 3006, moves 3002 and 3006 on the XY plane orthogonal to optical axis as optical image stabilization actuator, paragraphs [0128-131, 133, 136-138], also referred as actuator module for optical image stabilization 3060, paragraph [133]), 
wherein the optical image stabilizer is at a same level as the autofocus actuator along the optical axis (i.e. OIS actuator 3005(3003), magnets 3040 (B) and autofocus mechanism  with magnets 3040 (A), and coil 3007 are at the same level e.g. just below the springs 3030 along the optical axis 3053 Z-axis, as clearly depicted in Fig. 3, paragraphs [0128-132]); 
a suspension element extending within a first plane (i.e. optics springs 3030, extending within the e.g. 3030 springs plane and working with lower optics springs 3032 and connecting flexure beams 3020 for OIS actuator 3005 coil holder 3003, paragraphs [0129-131, 132-133], as optics springs 3030 extend within the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133])
the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3); 
the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040 (A)) configured to suspend the autofocus actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the optical image stabilizer (i.e. from OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), the first suspension element extending within the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 extend within the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]);  
the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the optical image stabilizer (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040 (B), 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040 (B),3005/3003, from the actuator support structure 3060 and the base 3008, paragraphs [0128-131,132-133]),  the second suspension element extending the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and 
wherein the first suspension element (i.e. 3030 and inner parts of 3030) is configured between the autofocus actuator and the optical image stabilizer (i.e. between autofocus mechanism 3007, 3040, and OIS actuator 3005,3003 as 3060) and the second suspension element (outer parts of 3030 and with flexure beams 3020) is configured between the body and the optical image stabilizer (i.e. between base 3008 and OIS actuator 3005,3003 as 3060). 
But Miller is silent that the second suspension element extending within the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 extends within the horizontal plane of the 3030 springs and has connecting flexure beams 3020 of the OIS actuator 3005 coil holder 3003, as depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and that 
first suspension element is configured so to transfer an electric signal (i.e. between autofocus mechanism 3007, 3040 and OIS actuator 3005,3003 as 3060; however it is noted that current is applied to autofocus coil 3007 on the lens carrier module 3002 which is suspended by upper and lower optics spring 3030, 3032 on the actuator support structure 3060 i.e. autofocus yoke, paragraphs [0128,0131-132]), and the second suspension element (flexure beams3020) is so configured to transfer an electric signal. 
However Lam teaches in the same field of invention of an apparatus and actuator for controlling the inclination or rotation center of an optical system (see Figs. 1-8, Title, Abstract, paragraphs [01-02, 04-07, 13-15, 29-31, 33-35, 36-39]) and further teaches that the second suspension element is extending within the first plane (i.e. as spring system 202 or 203 provide both autofocusing and image stabilization function (e.g. vibration compensation function), are planar springs as leaf springs extending within and parallel to the plane of the spring system e.g. paragraphs [02, 04-07, 10-13, 29-34, 39], and as such while providing anti-shake function to the lens, the predictability of the lens inclination/rotation reduces the difficulty for its control, the reliability is increased and complexity of the program for computing the position of the instantaneous inclination (or the rotation) center is reduced, thereby increasing the speed of control and enhancing the control accuracy, while still reducing the energy required for such anti-shake function (see paragraph [33]; In addition, note also that the leaf spring system of Lam also provides the transfer an electric signal between the AF, OIS actuators and the housing, and can provide electric energy connection to such actuators, see paragraphs [13-15, 35]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the second suspension element of parts of upper optics springs with connecting flexure beams of the OIS actuator, to extending within the first plane according to teaching of Lam which relies on providing anti-shake function to the lens with planar springs, leaf springs extending within and parallel to the plane of the spring system, in order to achieve predictability of the lens inclination/rotation, reduce the difficulty for its control, increase reliability increased and reduce complexity of the program for computing the position of the instantaneous inclination (or the rotation) center, thereby increasing the speed of control and enhancing the control accuracy, while reducing the energy required for such anti-shake function (see Lam, paragraph [33]; note that leaf spring system can also provide electric energy connection to AF or OIS actuators, see paragraphs [13-15, 35]). 
Further, Murakami teaches in the same field of invention of a lens driving device, camera module, and camera-equipped portable terminal (see Figs. 1-14, Title, Abstract, paragraphs [0009-14, 0031-39]) and further teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami and to specify that the first suspension element to be so configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be so configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   

Regarding claim 11 , the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the autofocus actuator is between the optical image and optical axis (i.e. as one or two of four permanent magnets 3040, e.g. 3040A, and autofocus coil 3007 electromagnet, i.e. as AF mechanism/actuator is between optical axis 3053 of  lens assembly, 3002, 3009, and the OIS actuator e.g. another of permanent magnet(s) 3040, e.g. 3040B, in holder 3006, paragraphs [0128-131, 133, 136-138], as depicted in Fig. 3).
Regarding claim 12, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first suspension element (e.g. inner parts of optics springs, 3030A,B, paragraphs [0129-131]) is configured to suspend the autofocus actuator (i.e. autofocus mechanism, 3007, working with 3040 (A)) from the optical image stabilizer (i.e. OIS magnet 3040 (B), coils/holders 3005/3003, paragraphs [0129-131]) at a first position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]), and comprising a third suspension element (e.g. optics springs, 3030B,A, 3032B,A, paragraphs [0129-131]) is configured to suspend the autofocus actuator (i.e. autofocus mechanism, 3007 working with 3040 (A)) from the optical image stabilizer (i.e. OIS magnet 3040, 3005/3003, paragraphs [0129-131]) at a third position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]).Page 14 of 18UTILITY PATENTMS Docket No. 359701.01
Regarding claim 13, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the second suspension element (e.g. outer parts of 3030A,B, also with suspension wires 3020A,B, paragraphs [0129-130, 132]) configured to suspend the optical image stabilizer (i.e. the OIS magnet 3040 (B) and 3005/3003,with the actuator support structure 3060) from the body (e.g. from actuator support structure 3060 and base 3008, paragraphs [0128-130,132]) at a second position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]) and comprising a fourth suspension element (e.g. suspension wires 3020B,A also 3030B,A paragraphs [0129-130, 132]) configured to suspend the optical image stabilizer (i.e. the OIS magnet 3040 (B), 3005/3003,with the actuator support structure 3060) from the body (e.g. as OIS magnet 3040 is suspended from 3060 and 3005/3003 suspended from base 3008, paragraphs [0128-130,132]) at a fourth position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131, 132-133]).
Regarding claim 14, the Miller-Lam-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first suspension element (e.g. inner parts of optical springs 3030) comprises a flexure bearing (i.e. as upper springs 3030, acting as flexure bearings that are supporting/baring the autofocus mechanism, 3007, 3040 and lens assembly 3002, see e.g. paragraphs [0129-0131], as depicted in Fig. 3).


Claim 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller at al. (hereafter Miller, of record, see Information Disclosure Statement dated 08/30/2017) US 20160070115 in view of Murakami (of record) US 20170192195. 
In regard to independent claim 15, Miller teaches (see Figs. 1-1-7) a device and system (i.e. camera and optics assembly of a camera, 3000 with actuator module, 3060, paragraphs [0004-07, 0128-129]) comprising: 
a body (e.g. actuator support structure 3060 with coil mounting structure 3003, and base 3008, note that magnet holder 3006 can be also construed as base, see paragraphs [0128, 132-133]); 
a first lens group on an optical axis (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053,  paragraphs [0128-129, 0133]);  
a autofocus actuator comprising a first ferromagnetic element  and a first electromagnetic element (e.g. one or two of four permanent magnets 3040, e.g. 3040A,  and autofocus coil 3007 electromagnet, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4) configured to cause the first lens group to move along the optical axis (i.e. as autofocus (AF) mechanism, with autofocus coil 3007 on 3002, and working with permanent magnet(s) 3040, e.g. 3040A, of the four 3040, in 3006 holder, to move optics lens assembly 3002 along 3053 Z- axis, paragraphs [0007, 0128-129, 131-132, 136-138], also referred as autofocus mechanism of actuator 3000, paragraphs [131-132]); 
an optical image stabilizer comprising a second ferromagnetic element and a second electromagnetic element  (e.g. another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, paragraphs [0128-131, 133, 136-138]) configured to cause the first lens group to move transversely to the optical axis (i.e. as optical image stabilization (OIS) actuator, OIS coils 3005(3003) working with magnet(s) 3040, e.g. 3040B in holder 3006, moves 3002 and 3006 on the XY plane orthogonal to optical axis as optical image stabilization actuator, paragraphs [0128-131, 133, 136-138], also referred as actuator module for optical image stabilization 3060, paragraph [133]), 
wherein the optical image stabilizer is at a same level as the autofocus actuator along the optical axis (i.e. OIS actuator 3005(3003), magnets 3040 (B) and autofocus mechanism  with magnets 3040 (A), and coil 3007 are at the same level e.g. just below the springs 3030 along the optical axis 3053 Z-axis, as clearly depicted in Fig. 3, paragraphs [0128-132]); 
a suspension element extending along a first plane (i.e. optics springs 3030, working with lower optics springs 3032 and connecting flexure beams 3020 for OIS actuator 3005 coil holder 3003, paragraphs [0129-131, 132-133], where optics springs 3030 extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]), 
the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3); 
the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040 (A)) configured to suspend the autofocus actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the optical image stabilizer (i.e. from OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), the first suspension element extending along the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]);  
the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the optical image stabilizer (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040 (B), 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040 (B),3005/3003, from the actuator support structure 3060 and the base 3008, paragraphs [0128-131,132-133]),  the second suspension element extending along the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and 
wherein the first suspension element (i.e. 3030 and inner parts of 3030) is configured between the autofocus actuator and the optical image stabilizer (i.e. between autofocus mechanism 3007, 3040, and OIS actuator 3005,3003 as 3060) and the second suspension element (outer parts of 3030 and with flexure beams 3020) is configured between the body and the optical image stabilizer (i.e. between base 3008 and OIS actuator 3005,3003 as 3060). But Miller is silent that first suspension element is configured so to transfer an electric signal (i.e. between autofocus mechanism 3007, 3040 and OIS actuator 3005,3003 as 3060; however it is noted that current is applied to autofocus coil 3007 on the lens carrier module 3002 which is suspended by upper and lower optics spring 3030, 3032 on the actuator support structure 3060 i.e. autofocus yoke, paragraphs [0128,0131-132]), and the second suspension element (flexure beams3020) is so configured to transfer an electric signal. 
However, Murakami teaches in the same field of invention of a lens driving device, camera module, and camera-equipped portable terminal (see Figs. 1-14, Title, Abstract, paragraphs [0009-14, 0031-39]) and further teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami and to specify that the first suspension element to be so configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be so configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   
Regarding claim 16, the Miller-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the autofocus actuator is between the optical image stabilizer and the first lens group optical axis (i.e. as one or two of four permanent magnets 3040, e.g. 3040A, and autofocus coil 3007 electromagnet, i.e. as AF mechanism/actuator is between lens module/assembly, 3002, 3009 on optical axis 3053 and the OIS actuator e.g. another of permanent magnet(s) 3040, e.g. 3040B, in holder 3006, paragraphs [0128-131, 133, 136-138], as depicted in Fig. 3).
Regarding claim 17, the Miller-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first suspension element (e.g. inner parts of optics springs, 3030A,B, paragraphs [0129-131]) is configured to suspend the autofocus actuator (i.e. autofocus mechanism, 3007, working with 3040 (A)) from the optical image stabilizer (i.e. OIS magnet 3040 (B), coils/holders 3005/3003, paragraphs [0129-131]) at a first position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]), and comprising a third suspension element (e.g. optics springs, 3030B,A, 3032B,A, paragraphs [0129-131]) is configured to suspend the autofocus actuator (i.e. autofocus mechanism, 3007 working with 3040 (A)) from the optical image stabilizer (i.e. OIS magnet 3040, 3005/3003, paragraphs [0129-131]) at a third position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]).Page 14 of 18UTILITY PATENTMS Docket No. 359701.01
Regarding claim 18, the Miller-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the second suspension element (e.g. outer parts of 3030A,B, also with suspension wires 3020A,B, paragraphs [0129-130, 132]) configured to suspend the optical image stabilizer (i.e. the OIS magnet 3040 (B) and 3005/3003,with the actuator support structure 3060) from the body (e.g. from actuator support structure 3060 and base 3008, paragraphs [0128-130,132]) at a second position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131]) and comprising a fourth suspension element (e.g. suspension wires 3020B,A also 3030B,A paragraphs [0129-130, 132]) configured to suspend the optical image stabilizer (i.e. the OIS magnet 3040 (B), 3005/3003,with the actuator support structure 3060) from the body (e.g. as OIS magnet 3040 is suspended from 3060 and 3005/3003 suspended from base 3008, paragraphs [0128-130,132]) at a fourth position perpendicular to the optical axis (i.e. at position(s) as depicted in Fig. 3 perpendicular to 3053, paragraphs [0129-131, 132-133]).
Regarding claim 19, the Miller-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the first suspension element  (e.g. 3030 and inner parts of springs 3030) comprises a flexure bearing (i.e. as upper/lower springs 3030,3032 acting as flexure beams capable of bending, see paragraphs [0129, 0132]) but is silent that it is made of sheet metal. However, Murakami further teaches that the suspension element  (e.g. supporting part 13 with leaf springs 131,132, also suspension wires 33, paragraphs [0037-38, 0062,0065]) is made of sheet metal (i.e. metal sheet, and due to power feeding of AF coil part, paragraphs [0037, 62, 65]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami and to specify that the suspension element to be made of metal sheet, in order to provide and feed power to the autofocus coil part using leaf springs since they are electrically conducting and made of sheet metal, while still providing elastic support for the autofocus movable part (see paragraphs [0062, 0065]).   
Regarding claim 20, the Miller-Murakami combination teaches the invention as set forth above, and Miller teaches (see Figs. 1-1-7) that the optical image stabilizer (i.e. OIS actuator 3005,3003 with 3040 and in 3060) comprises a ferromagnetic element having poles aligned to generate a magnetic field (i.e. magnet 3040 (B) a permanent magnet has poles aligned and forms a magnetic field, as depicted in e.g. Fig. 4, paragraphs [0128-129, 136-138]) and an electromagnetic element (i.e. as coils 3005, paragraphs [0128-131]) having poles aligned to generate a magnetic field as a response to an electric current passing though the electromagnetic element (i.e. coils 3005 as part of operating OIS actuator are electromagnets having poles when actuated and due to interaction with magnets 3040 move/position the lens module 3002/3009 in XY direction, see paragraphs [0128-131]), the electromagnetic element having a coil for the electric current (i.e. coil(s) 3005) positioned at the outer edge of the second lens group actuator (i.e. at outer edge of OIS actuator 3005,3003 with 3040 and in 3060, as depicted in Fig. 3) and at the same level as the autofocus actuator (e.g. at same level as autofocus mechanism 3007, with 3040, as depicted in Fig. 3).

Response to Arguments

Applicant's arguments filed on 02/19/2021 regarding claims 1 and 10 and their dependent claims have been fully considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 02/19/2021 regarding claim 15 and its dependent claims have been fully considered but are not persuasive.
Specifically, the Applicant argues on page 10, paragraph 3 that the cited prior art of Miller does not disclose the amended features of independent claim 15 with respect to suspension element that (1) second suspension element extending along the first plane, because Miller and Murakami include parts of the second suspension system that extend in perpendicular direction to such plane. The Examiner respectfully disagrees. With respect to the above issue, as noted in the rejection above, the cited prior art of Miller teaches most of the limitations of independent claims, and in combination with the cited prior art of Murakami teaches and renders obvious all limitations of the independent claims, as Miller teaches (see Figs. 1-1-7) a system (i.e. camera and optics assembly of a camera, 3000 with actuator module, 3060, paragraphs [0004-07, 0128-129]) comprising: 
a body (e.g. actuator support structure 3060 with coil mounting structure 3003, and base 3008, note that magnet holder 3006 can be also construed as base, see paragraphs [0128, 132-133]); 
a first lens group on an optical axis (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053,  paragraphs [0128-129, 0133]);  
a autofocus actuator comprising a first ferromagnetic element  and a first electromagnetic element (e.g. one or two of four permanent magnets 3040, e.g. 3040A,  and autofocus coil 3007 electromagnet, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4) configured to cause the first lens group to move along the optical axis (i.e. as autofocus (AF) mechanism, with autofocus coil 3007 on 3002, and working with permanent magnet(s) 3040, e.g. 3040A, of the four 3040, in 3006 holder, to move optics lens assembly 3002 along 3053 Z- axis, paragraphs [0007, 0128-129, 131-132, 136-138], also referred as autofocus mechanism of actuator 3000, paragraphs [131-132]); 
an optical image stabilizer comprising a second ferromagnetic element and a second electromagnetic element  (e.g. another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, paragraphs [0128-131, 133, 136-138]) configured to cause the first lens group to move transversely to the optical axis (i.e. as optical image stabilization (OIS) actuator, OIS coils 3005(3003) working with magnet(s) 3040, e.g. 3040B in holder 3006, moves 3002 and 3006 on the XY plane orthogonal to optical axis as optical image stabilization actuator, paragraphs [0128-131, 133, 136-138], also referred as actuator module for optical image stabilization 3060, paragraph [133]), 
wherein the optical image stabilizer is at a same level as the autofocus actuator along the optical axis (i.e. OIS actuator 3005(3003), magnets 3040 (B) and autofocus mechanism with magnets 3040 (A), and coil 3007 are at the same level e.g. just below the springs 3030 along the optical axis 3053 Z-axis, as clearly depicted in Fig. 3, paragraphs [0128-132]); 
a suspension element extending along a first plane (i.e. optics springs 3030, working with lower optics springs 3032 and connecting flexure beams 3020 for OIS actuator 3005 coil holder 3003, paragraphs [0129-131, 132-133], where optics springs 3030 extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]), 
the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3); 
the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040 (A)) configured to suspend the autofocus actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the optical image stabilizer (i.e. from OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), the first suspension element extending along the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]);  
the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the optical image stabilizer (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040 (B), 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040 (B),3005/3003, from the actuator support structure 3060 and the base 3008, paragraphs [0128-131,132-133]),  the second suspension element extending along the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and 
wherein the first suspension element (i.e. 3030 and inner parts of 3030) is configured between the autofocus actuator and the optical image stabilizer (i.e. between autofocus mechanism 3007, 3040, and OIS actuator 3005,3003 as 3060) and the second suspension element (outer parts of 3030 and with flexure beams 3020) is configured between the body and the optical image stabilizer (i.e. between base 3008 and OIS actuator 3005,3003 as 3060). But Miller is silent that first suspension element is configured so to transfer an electric signal (i.e. between autofocus mechanism 3007, 3040 and OIS actuator 3005,3003 as 3060; however it is noted that current is applied to autofocus coil 3007 on the lens carrier module 3002 which is suspended by upper and lower optics spring 3030, 3032 on the actuator support structure 3060 i.e. autofocus yoke, paragraphs [0128,0131-132]), and the second suspension element (flexure beams3020) is so configured to transfer an electric signal. 
However, Murakami teaches in the same field of invention of a lens driving device, camera module, and camera-equipped portable terminal (see Figs. 1-14, Title, Abstract, paragraphs [0009-14, 0031-39]) and further teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami and to specify that the first suspension element to be so configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be so configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   

Specifically, Miller does disclose the arrangement and structural characteristic of the suspension elements  as the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3), with the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040 (A)) configured to suspend the autofocus actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the optical image stabilizer (i.e. from OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), the first suspension element extending along the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]), and with the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the optical image stabilizer (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040 (B), 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040 (B),3005/3003, from the actuator support structure 3060 and the base 3008, paragraphs [0128-131,132-133]),  the second suspension element extending along the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the second suspension element is within or entirely inside the first plane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As noted above, claim 15 is not amended such that it requires the second suspension element to be entirely within the first plane (as it is the case with claims 1 and 10). Therefore, Miller teaches that the second suspension element extends along the first plane. 
Regarding the structures of Murakami reference, it is noted that the structures of Murakami were not imported into the Miller reference for the combination. Rather the modification of the combination includes added functionality where the first suspension element is configured to transfer an electric signal between the autofocus movable part and the OIS movable part. Specifically, Miller does disclose the arrangement and structural characteristic of the suspension elements, while Murakami teaches the added functionality of the elastic elements serving also for transferring electric signals. Namely as Murakami teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). Thus it was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami and to specify that the first suspension element to be so configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be so configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   
Therefore the cited prior art of Miller in combination with the cited prior art of Murakami teaches and renders obvious all limitations of independent claim 15, including the limitations regarding issue (1) above. In addition, as noted in the rejections above this functionality where the first suspension element is configured to transfer an electric signal is also noted and taught by the Lam reference. 
No additional substantial arguments were presented in the Remarks after paragraph 3 on page 10 regarding independent or dependent claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/
Primary Examiner, Art Unit 2872